JS 44 (Rev. 10/20)

Case 2:21-cv-00018@@ANL G0OWER SHBET 01/04/21 Page 1of11

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Eunice Elaine Curry

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Law Offices of Robert T Vance Jr, 100 South Broad
Street, Suite 1525, Philadelphia PA 19110 215 557

DEFENDANTS

NOTE:
THE TRACT

Attorneys (if Known)
Unknown

 

Devereux Foundation

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED,

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Pace an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

(Ji U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S, Government Not a Party) Citizen of This State (£11 =] 1 Incorporated or Principal Place [L]4 (C4
of Business In This State
C] 2 U.S. Government C4 Diversity Citizen of Another State []2 [] 2 tcorporated and Principal Place O 5 Cc] 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a [13 [3 Foreign Nation Lis [Je
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES _]
110 Insurance PERSONAL INJURY PERSONAL INJURY | _|625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine = 310 Airplane CL] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability Y]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C 367 Health Care/ | 400 State Reapportionment
{| 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ___ PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury |_| 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
H 152 Recovery of Defaulted Liability C 368 Asbestos Personal | 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability |] 840 Trademark Corrupt Organizations
C 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle H 371 Truth in Lending Act |] 485 Telephone Consumer
CL] 190 Other Contract Product Liability L] 380 Other Personal | 1720 Labor/Management SOCIAL SECURITY Protection Act
H 195 Contract Product Liability | | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| | 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |__ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | |790 Other Labor Litigation [- ] 865 RSI (405(g)) | 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | 1791 Employee Retirement 893 Environmental Matters

=35) Foreclosure

rh Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
[| |290 All Other Real Property

 

441 Voting

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabilities -
Employment

|] 446 Amer. w/Disabilities -

Other

| 448 Education

x

 

463 Alien Detainee
510 Motions to Vacate

Sentence

|] 530 General
|_| 535 Death Penalty

 

Income Security Act

IMMIGRATION

TS

 

895 Freedom of Information

 

|_ FEDERAL TAX SUI
{| 870 Taxes (U.S. Plaintiff
or Defendant)

[_] 871 IRS—Third Party
26 USC 7609

 

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

462 Naturalization Application
465 Other Immigration
Actions

 

 

Confinement

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “¥" in One Box Only)

[x] 1 Original
Proceeding

C2 Removed from
State Court

42 USC Section 1981

3 Remanded from
Appellate Court

oO 4 Reinstated or CI 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Reopened

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

Brief description of cause:
Employment discrimination - race

 

 

VII. REQUESTED IN

COMPLAINT:

L] CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE(S)

IF ANY

(See instructions):

JUDGE NONE

DEMAND $

CHECK YES only if demanded in complaint:
JURY DEMAND: [elves [No

DOCKET NUMBER

 

 

 

DATE
January 4, 2021

FOR OFFICE USE ONLY
RECEIPT #

AMOUNT

SIGNAT. OF ATTORNEY
WE Lf ance,

APPLYING IFP

RECORD

JUDGE

MAG. JUDGE
Case 2:21-cv-00018-GANED DOGUNRISTRICF ewRIL/04/21 Page 2 of 11
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Aleck pias Royersford, Pennsylvania

 

AaateeeRE DARRAAAAE Villanova, Pennsylvania

 

Place of Accident, Incident or Transaction: Brandywine, Pennsylvania

 

 

RELATED CASE, IF ANY:

Non
Case Number: one Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

S/ IS] IS

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No |@7
case filed by the same individual?

 

 

 

 

 

 

I certify that, to my knowledge, the within case Cis / E] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
_ January 4, 2021 Lb bedé Ve Z 37692
DATE:

Attorney-at- Law / Pro Se Playfi Attorney I.D. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
oO .. Indemnity Contract, Marine Contract, and All Other Contracts C1 1. Insurance Contract and Other Contracts
[J] 2. FELA L] 2. Airplane Personal Injury
C1 3. Jones Act-Personal Injury CL] 3. Assault, Defamation
CL] 4. Antitrust [J 4. Marine Personal Injury
5. Patent L] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
(1 8. Habeas Corpus CL] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [] 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Robert T Vance Jr

Lk , counsel of record or pro se plaintiff, do hereby certify:

 

Y Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

Relief other than monetary damages is sought.

J 4, 2021 V4 Ty
DATE: anuary “, 6 henif

Attdrney-at-Law / Pro Se Plaintiff

 

 

 

37692

Attorney ID. # (if applicable)

   
 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:21-cv-00018-GAM Document1 Filed 01/04/21 Page 3 of 11

United States District Court for the Eastern District of Pennsylvania

Eunice Elaine Curry
vs : Civil Action No.
Jury Trial Demanded
Devereux Foundation
Complaint

Plaintiff, Eunice Elaine Curry, brings a series of claims against defendant, Devereux

Foundation, of which the following is a statement:
Jurisdiction and Venue

1. This Court has original jurisdiction to hear this Complaint and adjudicate the
claims stated herein under 28 U.S.C. §§ 1331, 1332 and 1343, this action being brought under
the Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”), and the Civil Rights Act of
1991, Pub. L. 102-166, 105 Stat. 1071 (Nov. 21, 1991). This Court may exercise supplemental
jurisdiction over Ms. Curry’s state law claims pursuant to 28 U.S.C. §1367.

Ds Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) in that
defendant is a resident of this judicial district and a substantial part of the events and omissions
giving rise to this cause of action occurred in this judicial district.

The Parties

3. Plaintiff, Eunice Elaine Curry, is an African American female citizen of the
United States and a resident of this judicial district.

4. Defendant Devereux Foundation has a principal place of business located at 444

Devereux Drive. Villanova PA 19085.

Page 1of9
Case 2:21-cv-00018-GAM Document1 Filed 01/04/21 Page 4 of 11

5. At all times relevant to this action, defendant was an “employer” within the
meaning of Section 1981 and applicable state law.

6. The acts set forth in this Complaint were authorized, ordered, condoned, ratified
and/or done by defendant’s officers, agents, employees and/or representatives while actively
engaged in the management of defendant’s business.

Background Facts

& Eunice Elaine Curry began working for defendant in June 2007 as a program
supervisor. During her employment, she experienced numerous instances of discrimination and
harassment because of her race. She complained repeatedly to defendant’s Human Resources
Department about the discrimination and harassment, but defendant failed to timely or
adequately investigate her complaints and eradicate the discrimination and harassment. Most
recently, consistent with its pattern and practice of discriminating against Blacks in connection
with promotions and selection, defendant discriminated against Ms. Curry because of her race by
failing to select her for three (3) positions for which she was qualified.

8. On February 3, 2020, Daniel Eichelberger, defendant’s Assistant Executive
Director and a White male, issued an email to employees, including Ms. Curry, regarding the
restructuring of the campus leadership to include one Campus Administrator position, three
Program manager positions, and one Program Director position.

9. Sometime during the week of February 4, 2020, Ms. Curry applied for the
Program Director position and the Program Manager position for the Brook Program, one of four

Programs run by defendant.

Page 2 of 9
Case 2:21-cv-00018-GAM Document1 Filed 01/04/21 Page 5 of 11

10. On February 14, 2020, Ms. Curry was interviewed by an Interview Panel for the
Program Director position. The Interview Panel comprised five (5) management personnel, all
but one of whon were non-Black.

Li. On March 2, 2020, defendant issued an email stating that Byron Lee, a White
male, had been promoted to the Campus Administrator position.

12. On March 10, 2020, Ms. Curry was informed that she had not been selected for
the Program Director position, despite the fact that she was qualified for the position. Ms. Curry
was asked if she was still interested in the Program Manager position in the Brook Program, and
replied that she was.

13. | On March 25, 2020, Ms. Curry requested a meeting with Eichelberger in an effort
to seek guidance and insight regarding his opinion about her as an employee, and her
professional knowledge, experience and abilities. Ms. Curry met with Eichelberger for about an
hour. The meeting began with them processing and debriefing due to her stress after managing a
crisis incident in the program just prior to the meeting. They then discussed Ms. Curry as a
professional and her contribution to the program and the campus. Later in the discussion, they
discussed her professional relationship with Lee, her direct supervisor. Ms. Curry informed
Eichelberger about challenges she faced while working for Lee. Eichelberger suggested that she
talk with Lee about her concerns and that she let Lee know that she was willing to help with
program needs. She shared with Eichelberger her ambivalence about the idea of speaking with
Lee. At the conclusion of the meeting, as she was leaving, Eichelberger commented “People are
afraid of the angry Black woman.” Ms. Curry replied, “I am not an angry Black woman.”

Eichelberger responded, “but you have been angry.”

Page 3 of 9
Case 2:21-cv-00018-GAM Document1 Filed 01/04/21 Page 6 of 11

14. On March 31, 2020, Lee announced that Cary Zandy, a White female, had been
selected for a Program Manager position. Ms. Curry was qualified for that position.

15. On April 27, 2020, Ms. Curry participated in a telephone interview for the
Program Manager position for the Brook Program with Lee and Brian Wood.

16. On May 2, 2020, defendant announced that Beth Manwiller, a White female, had
been selected as Program Director of the Eagleview and Evergreen programs. Ms. Curry was
qualified for that position.

17. On May 7, 2020, Lee informed Ms. Curry that she had not been selected for the
Program Manager position in the Brook Program, despite having worked in that program for 13
years and despite the fact that she was qualified for the position. Ms. Curry asked Lee why she
was not selected. Lee told her he would meet with her about the decision, but that he did not
have time that day. That same day, Lee issued an email regarding the restructuring of the
campus and the newly appointed Campus Leadership team.

18. On May 20, 2020, Ms. Curry made a request to defendant’s Human Resources
Department for a copy of her most recent assessment. In response, defendant’s Human
Resources Department sent her an assessment from 2016. She also requested her annual
assessment from 2015, but was told that there was no annual assessment for her from 2015.

19. On May 21, 2020, Ms. Curry met with Lee to discuss the fact that she had applied
for two positions in 2020, and had not been promoted. Lee was guarded and curt. She made
clear to Lee that the purpose of the meeting was to discuss the reasons why she was not selected
for promotion after working for him and in the Brook Program for 13 years. Lee was evasive

and failed to provide any direct feedback. At one point during the meeting, Lee commented that,

Page 4 of 9
Case 2:21-cv-00018-GAM Document1 Filed 01/04/21 Page 7 of 11

“I do not know if there is an answer.” Also during the meeting, Ms. Curry told Lee about the
racially offensive and derogatory statement Eichelberger had made on March 25, 2020.

20. On June 8, 2020, Ms. Curry sent an email to Lee requesting a meeting regarding
Eichelberger’s comment.

21. On June 9, 2020, Ms. Curry met with Lee about the comment. She also asked
when she could expect her annual assessment, and was told that she would receive it ina couple
of weeks.

22. On June 22, 2020, Meg Rappoldt from defendant’s Human Resources Department
contacted Ms. Curry regarding Eichelberger’s comment and requested a statement fromn her.
She told Ms. Curry that Patrick Girdner, a White male and defendant’s Director of Human
Resources, would contact her regarding the matter. Ms Curry told Rappoldt that she was not
comfortable talking with Girdner because she had heard that Girdner was an old friend of
Eichelberger’s from a previous employer, the Hershey Schools.

23. On July 2, 2020, Ms. Curry sent to Rappoldt written complaints regarding the
Eichelberger statement and the treatment she received from Lee. As of that date, Ms. Curry still
had not received her annual assessment.

24. On July 20, 2020, Ms. Curry met with Girdner and Melissa Irons from
defendant’s Human Resources Department to discuss her treatment by Eichelberger and Lee.

25. On Juy 30, 2020, Ms. Curry met with Eichelberger, Irons and Girdner about her
complaints. No resolution of her complaints was reached.

26. | On September 30, 2020, Ms. Curry met with Girdner and Irons and told them she
still had not been told why she had not been promoted. Girdner stated that he was a part of the

interview panel and had received feedback that Ms. Curry was “conflictual” and “something

Page 5 of 9
Case 2:21-cv-00018-GAM Document1 Filed 01/04/21 Page 8 of 11

about teamwork.” Ms. Curry rejected those personal attacks and Girdner stated that he would to
get an answer to her inquiry.

27. To date, the only explanation defendant provided for failing to promote Ms. Curry
to any of the positions she applied for was Lee stating that she was not promoted “because we
were looking for a cohesive team.” Defendant has never contended that Ms. Curry was not
qualified, or was not the most qualified candidate, for any of the positions she sought.

28. Ms. Curry has suffered, is now suffering and will continue to suffer emotional
distress, mental anguish, loss of enjoyment of life and other non-pecuniary losses as a direct and
proximate result of defendant’s race discrimination, harassment and retaliation.

29. Defendant harassed, discriminated and retaliated against Ms. Curry because of her
race.

30. By reason of defendant’s discrimination, harassment and retaliation, Ms. Curry
suffered extreme harm, including loss of income and other employment benefits, loss of
professional opportunities, embarrassment and humiliation.

31. | Defendant acted and failed to act willfully, maliciously, intentionally and with
reckless disregard for Ms. Curry’s rights.

Count I

The Civil Rights Act of 1866, 42 U.S.C. §1981

32. Plaintiff restates and realleges paragraphs 1-31, inclusive, as though set forth here
in full.

33. | Ms. Curry had a federal statutory right under the Civil Rights Act of 1866, 42
U.S.C. §1981 (“Section 1981”), as amended, to be accorded the same rights as were enjoyed by

White employees with respect to the terms and conditions of their employment relationship with

Page 6 of 9
Case 2:21-cv-00018-GAM Document1 Filed 01/04/21 Page 9 of 11

defendant and to the enjoyment of all benefits, privileges, terms and conditions of that
relationship.

34.  Defendant’s conduct described above deprived Ms. Curry of the rights, privileges
and immunities guaranteed to her under Section 1981.

35. By reason of defendant’s race discrimination, harassment and retaliation, Ms.
Curry is entitled to all legal and equitable relief available under Section 1981.

Count IT
Intentional Infliction of Emotional Distress

36. Plaintiff restates and realleges paragraphs 1-31, inclusive, as though set forth here
in full.

a7 Defendant knew, or in the exercise of reasonable care, should have known, that its
harassment of and discrimination and retaliation against Ms. Curry because of her race, failure to
promote her to positions for which she was qualified, failure to investigate her complaints, and
tolerance of the manner in which she was mistreated by her supervisors and other management
personnel, would cause, and did cause, her mental anguish and emotional distress, and was so
extreme so as to exceed all bounds that are usually tolerated in a decent and civilized society.

38. | Defendant’s extreme and outrageous conduct intentionally or recklessly caused
severe emotional distress to Ms. Curry.

39. | Asadirect and proximate result of the acts and omissions described above, Ms.
Curry suffered actual damages, including loss of earnings and future earning capacity, emotional

distress, mental anguish, humiliation and embarrassment, attorney’s fees and costs.

Page 7 of 9
Case 2:21-cv-00018-GAM Document1 Filed 01/04/21 Page 10 of 11

40. The acts and omissions of defendant described above were willful, wanton,
malicious, intentional, oppressive and done in willful and conscious disregard of the rights and
welfare of Ms. Curry, thereby justifying an award of punitive damages.

Jury Demand
41. Ms. Curry hereby demands a trial by jury as to all issues so triable.
Prayer for Relief

Wherefore, Plaintiff, Eunice Elaine Curry, respectfully prays that the Court:

a. adjudge, decree and declare that defendant has engaged in illegal race
discrimination, and that the actions and practices of defendant complained of herein are violative
of her rights under Section 1981;

b. order defendant to provide appropriate job relief to Ms. Curry, including an
immediate promotion;

G. enter judgment in favor of Ms. Curry and against defendant for all available
remedies and damages under law and equity, including, but not limited to, back pay, front pay,
past and future mental anguish and pain and suffering, in amounts to be determined at trial;

d. order defendant to pay the attorney’s fees, costs, expenses and expert witness fees
of Ms. Curry associated with this case pursuant to 42 U.S.C. § 1988;

e grant such other and further legal and equitable relief as may be found appropriate
and as the Court may deem just or equitable; and

t retain jurisdiction until such time as the Court is satisfied that defendant has

remedied the unlawful and illegal practices complained of herein and is determined to be in full

Page 8 of 9
Case 2:21-cv-00018-GAM Document1 Filed 01/04/21 Page 11 of 11

compliance with the law.

 

obert T Vance Jr V4

Law Offices of Robert T Vance Jr
100 South Broad Street - Suite 1525
Philadelphia PA 19110

215 557 9550 tel / 215 278 7992 fax
rvance(@vancelf.com

 

Attorney for Eunice Elaine Curry

Page 9 of 9
